DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21 has been amended as per Applicant’s amendment filed on December 27, 2021.  No claims have been canceled.  Claims 1-26 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over An (US 2016/0103516 A1, Published April 14, 2016) in view of Kim (US 2018/0159065 A1, Published June 7, 2018) and Lee4 (US 2016/0104756 A1, Published April 14, 2016).
As to claim 21, An discloses an electronic device, comprising:
a substrate (An at Fig. 1, substrate 10);
a display layer disposed on the substrate (An at Fig. 1, display unit 20) comprising a light emitting area (An at Fig. 1-2, PX1, PX2, PX3; ¶ [0057]),… 
a sensing pattern disposed on the display layer (An at Figs. 1, 4, 5, touch sensor 40), 

wherein, when viewed in a thickness direction of the display layer, a distance between a first mesh portion adjacent to the first light emitting portion among the plurality of mesh portions and the light emitting area is greater than a distance between a second mesh portion adjacent to the second light emitting portion among the plurality of mesh portions and the light emitting area (An at Figs. 5, 7, ¶ [0070] discloses “The entire first detection electrode 41 is formed with a predetermined width, and maintains different distances from the first emission layer 251, the second emission layer 252, and the third emission layer 253 in a surface direction of the substrate 10, e.g., along the x-axis. That is, the first detection electrode 41 maintains a different distance from each of the first emission layer 251, the second emission layer 252, and the third emission layer 253 in the first direction, i.e., in the x-axis direction, in which the emission layers with the different colors are alternately arranged.”). 
An does not disclose that the light emitting area comprises a first light emitting portion and a second light emitting portion.
An does not disclose that an area of the second light emitting portion is smaller than an area of the first light emitting portion.
However, Kim does disclose that the light emitting area comprises a first light emitting portion and a second light emitting portion (Kim at Figs. 3, 5A, slopes SL1 and SL2; ¶ [0089]-[0090])

An discloses a base OLED display device upon which the claimed invention is an improvement.  Kim discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to An the teachings of Kim for the predictable result of preventing azimuth angle-dependent color deviation (Kim at ¶ [0003], [00135]).
The combination of An and Kim does not disclose that the second light emitting portion that protrudes in a direction from the first light emitting portion.
However, Lee4 does disclose that that the second light emitting portion that protrudes in a direction from the first light emitting portion (Lee at Fig .7).
The combination of An and Kim discloses a base OLED display device upon which the claimed invention is an improvement.  Lee discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of An and Kim the teachings of Lee for the predictable result of decreasing the weight of the substrate (Lee at ¶ [0103]) or providing a display apparatus with high flexibility and reduced abnormal transformation (Lee at ¶ [0104]).
As to claim 22.
Claims 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over An (US 2016/0103516 A1, Published April 14, 2016) in view of Lee2 (US 2019/0034010 A1, January 19, 2019).
As to claim 24, An discloses an electronic device, comprising: 
a display layer comprising a first light emitting area and a second light emitting area emitting a light (An at Figs. 2-3, 5, 7, PX1, PX2, and PX3 are different light emitting areas)…
a sensing pattern disposed on the display layer (An at Figs. 1, 4, 5, touch sensor 40), 
wherein the sensing pattern comprises a first opening defined therein and overlapping the first light emitting area, and a second opening defined therein and overlapping the second light emitting area (An at Figs. 5, 7; ¶ [0067]), 
wherein, when viewed in a thickness direction of the display layer, a position of the first light emitting area with respect to the first opening is different from a position of the second light emitting area with respect to the second opening (An at Figs. 5, 7, first emission layer 251 is positioned differently in the opening than emission layer 252; ¶ [0070]).
An does not disclose that the second light emitted from the second light emitting area has a same color as a color of a light emitted from the first light emitting area.
However, Lee does disclose that the second light emitted from the second light emitting area has a same color as a color of a light emitted from the first light emitting area (Lee at Figs 5-6; ¶ [0144] discloses “The color filters CF_R, CF_G and CF_B of the same color are disposed on the respective organic light emitting layers 312 to prevent 
An discloses a base touchscreen device upon which the claimed invention is an improvement.  Lee discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to An the teachings of Lee for the predictable result of providing an organic light emitting display device having a large viewing angle and a large luminance ratio, and an organic light emitting display device capable of reducing external light reflection by a touch electrode (Lee at ¶ [0009]).
As to claim 25, the combination of An and Lee discloses the electronic device of claim 24, wherein the sensing pattern comprises: a plurality of mesh portions that defines the first opening (An at Figs, 5, 7).
The combination of An and Lee does not disclose that a width of a portion of the plurality of mesh portions is different from a width of another portion of the plurality of mesh portions.
However, Lee2 does disclose that a width of a portion of the plurality of mesh portions is different from a width of another portion of the plurality of mesh portions (Lee2 at Figs. 1, 3-5, 7; ¶ [0093]-[0096]).
The combination of An and Lee discloses a base touchscreen device upon which the claimed invention is an improvement.  Lee2 discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it .
Response to Arguments
Applicant's arguments filed with respect to claims 24-25 have been fully considered but they are not persuasive.
Applicant essentially contends that the Examiner did not consider the claimed invention as a whole, and consequently, the prior art does “not teach or suggest that the positions of two light emitting areas that emit the same color light are different with respect to their corresponding openings. By dissecting the above-identified limitation into isolated sub-elements, the limitation completely loses its meaning” (emphasis omitted) (Applicant’s Response (AR) at pp 16-20).
Examiner respectfully disagrees.  Examiner is required to interpret claims under the broadest reasonable interpretation (BRI) standard.  Under the BRI standard, the An and Lee2 references fully contemplate Applicant’s claimed invention as recited in claim 24.

Allowable Subject Matter
Claims 1-20 are allowed.
Claims 23 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
The following is a statement of reasons for the indication of allowable subject matter:  
As to independent claim 1, Park (US 2019/0258338 A1, Published August 22, 2019) discloses an electronic device, comprising: 
a base layer (Park at Fig. 2, 5-6, encapsulation layer 133); 
a first sensing pattern disposed on the base layer and comprising a plurality of first mesh lines (Park at Figs. 2-4, first sensing electrodes 211; ¶ [0098]); 
a second sensing pattern disposed on the base layer and spaced apart from the first sensing pattern (Park at Figs. 2-4, second sensing electrodes 212; ¶ [0100]); 
a first sensing line electrically connected to the first sensing pattern (Park at Fig., 2; first transmission lines 231; ¶ [0072]); and 
a second sensing line electrically connected to the second sensing pattern (Park at Fig., 2; second transmission lines 232; ¶ [0080]), 
wherein each of the plurality of first mesh lines comprises at least one of a first end and a second end having a shape different from a shape of the first end, 
the first end faces the second sensing pattern, and the second end is spaced apart from the second sensing pattern (Park at Figs. 2-4, 9, 10, connecting electrode 150).
However, none of the prior art found by the Examiner discloses the bolded and italicized portion of claim 1 above.

As to independent claim 19, this claim is allowable for similar reasoning given above for claim 1.

As to dependent claim 23, none of the prior art found by the Examiner discloses the claimed aspects of:  wherein the sensing pattern further comprises:  a first mesh line having a first end; and a second mesh line having a second end having a shape different from the first end.

As to dependent claim 26, none of the prior art found by the Examiner discloses the claimed aspects of:  wherein the sensing pattern comprises: a first mesh line comprising a first end; and a second mesh line comprising a second end having a shape different from the first end. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
01/10/2022